16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 1 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 2 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 3 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 4 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 5 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 6 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 7 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 8 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 9 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 10 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 11 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 12 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 13 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 14 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 15 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 16 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 17 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 18 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 19 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 20 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 21 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 22 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 23 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 24 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 25 of 26
16-53993-mbm   Doc 141   Filed 12/02/19   Entered 12/02/19 15:19:25   Page 26 of 26
